EXHIBIT 10.21
[Executive]
SEVERANCE AGREEMENT
     THIS SEVERANCE AGREEMENT (the “Agreement”) is made this [     ] day of
[                    ], by DiamondRock Hospitality Company, a Maryland
corporation (the “REIT”), with its principal place of business at 6903 Rockledge
Drive, Suite 800, Bethesda, Maryland 20817 and [                    ], residing
at [                    ] (the “Executive”).
     1. Purpose
     The REIT considers it essential to the best interests of its stockholders
to promote and preserve the continuous employment of key management personnel.
The Board of Directors of the REIT (the “Board of Directors”) recognizes that,
as in the case with many corporations, the possibility of a termination of
employment exists and that such possibility, and the uncertainty and questions
that it may raise among management, may result in the distraction of key
management personnel to the detriment of the REIT and its stockholders.
Therefore, the Board of Directors has determined that appropriate steps should
be taken to reinforce and encourage the continued attention and dedication of
members of the REIT’s key management. Nothing in this Agreement shall be
construed as creating an express or implied contract of employment and, except
as otherwise agreed in writing between the Executive and the REIT, the Executive
shall not have any right to be retained in the employ of the REIT.
     2. Definitions
          (a) Accrued Salary. “Accrued Salary” shall mean accrued and unpaid
base salary through the Date of Termination. In addition, in the event the
Executive’s annual bonus for the REIT’s most recently completed fiscal year has
not yet been paid to the Executive, then Accrued Salary also shall include such
prior fiscal year’s earned, accrued and unpaid bonus.
          (b) Cause. “Cause” for termination shall mean a determination by the
Board of Directors in good faith that any of the following events has occurred:
(i) indictment of the Executive of, or the conviction or entry of a plea of
guilty or nolo contendere by the Executive to any felony, or any misdemeanor
involving moral turpitude; (ii) the Executive engaging in conduct which
constitutes a material breach of a fiduciary duty or duty of loyalty, including
without limitation, misappropriation of funds or property of the REIT,
DiamondRock Hospitality Limited Partnership (the “Operating Partnership”) and
their subsidiaries (the REIT, the Operating Partnership and their subsidiaries
are hereinafter referred to as the “DiamondRock Group”) other than an occasional
and de minimis use of Company property for personal purposes; (iii) the
Executive’s willful failure or gross negligence in the performance of his
assigned duties for the DiamondRock Group, which failure or gross negligence
continues for more than 5 days following the Executive’s receipt of written or
electronic notice of such willful failure or gross negligence from the Board of
Directors; (iv) any act or omission of the Executive that has a demonstrated and
material adverse impact on the DiamondRock Group’s reputation for honesty and
fair dealing or any other conduct of the Executive that would reasonably be
expected to result in injury to the reputation of the DiamondRock Group; or
(v) willful failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the REIT to cooperate, or the willful

 



--------------------------------------------------------------------------------



 



destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the willful inducement of others to fail to
cooperate, destroy or fail to produce documents or other materials.
     For purposes of this Section 2(b), any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board of Directors
or based upon the written advice of counsel for the DiamondRock Group shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the DiamondRock Group. The cessation of
employment of the Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of the Board of Directors, finding that, in the
good faith opinion of the Board of Directors, the Executive has engaged in the
conduct described in this Section 2(b); provided, that if the Executive is a
member of the Board of Directors, the Executive shall not vote on such
resolution.
          (c) Change in Control. “Change in Control” shall mean any of the
following events:

  (i)   The conclusion of the acquisition (whether by a merger or otherwise) by
any Person (other than a Qualified Affiliate), in a single transaction or a
series of related transactions, of Beneficial Ownership of more than 50% of
(1) the REIT’s outstanding common stock (the “Common Stock”) or (2) the combined
voting power of the REIT’s outstanding securities entitled to vote generally in
the election of directors (the “Outstanding Voting Securities”);     (ii)   The
merger or consolidation of the REIT with or into any other Person other than a
Qualified Affiliate, if the directors immediately prior to the merger or
consolidation cease to be the majority of the Board of Directors at anytime
within 12 months of the completion of the merger or consolidation;     (iii)  
Any one or a series of related sales or conveyances to any Person or Persons
(including a liquidation or dissolution) other than any one or more Qualified
Affiliates of all or substantially all of the assets of the REIT or the
Operating Partnership; or     (iv)   Incumbent Directors cease, for any reason,
to be a majority of the members of the Board of Directors, where an “Incumbent
Director” is (1) an individual who is a member of the Board of Directors on the
effective date of this Agreement or (2) any new director whose appointment by
the Board of Directors or whose nomination for election by the stockholders was
approved by a majority of the persons who were already Incumbent Directors at
the time of such appointment, election or approval, other than any individual
who assumes office initially as a result of an actual or

- 2 -



--------------------------------------------------------------------------------



 



      threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board of Directors or as a result of an
agreement to avoid or settle such a contest or solicitation.

     A Change in Control shall also be deemed to have occurred upon the
completion of a tender offer for the REIT’s securities representing more than
50% of the Outstanding Voting Securities, other than a tender offer by a
Qualified Affiliate.
     For purposes of this definition of Change in Control, the following
definitions shall apply: (A) “Beneficial Ownership,” “Beneficially Owned” and
“Beneficially Owns” shall have the meanings provided in Exchange Act Rule 13d-3;
(B) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended;
(C) “Person” shall mean any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), including any natural person,
corporation, trust, association, company, partnership, joint venture, limited
liability company, legal entity of any kind, government, or political
subdivision, agency or instrumentality of a government, as well as two or more
Persons acting as a partnership, limited partnership, syndicate or other group
for the purpose of acquiring, holding or disposing of the REIT’s securities; and
(D) “Qualified Affiliate” shall mean (I) any directly or indirectly wholly owned
subsidiary of the REIT or the Operating Partnership; (II) any employee benefit
plan (or related trust) sponsored or maintained by the REIT or the Operating
Partnership or by any entity controlled by the REIT or the Operating
Partnership; or (III) any Person consisting in whole or in part of the Executive
or one or more individuals who are then the REIT’s Chief Executive Officer or
any other named executive officer (as defined in Item 402 of Regulation S-K
under the Securities Act of 1933) of the REIT as indicated in its most recent
securities filing made before the date of the transaction.
          (d) Date of Termination. “Date of Termination” shall mean the actual
date of the Executive’s termination of employment with the REIT.
          (e) Disability. “Disability” shall mean if the Executive is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months.
          (f) Good Reason. “Good Reason” for termination shall mean the
occurrence of one of the following events, without the Executive’s prior written
consent, provided such event is not corrected within 15 days following the Board
of Director’s receipt of written or electronic notice of such event: (i) a
material diminution in the Executive’s duties or responsibilities or any
material demotion from the Executive’s current position at the REIT, including,
without limitation: (A) if the Executive is the CEO, either discontinuing his
direct reporting to the Board of Directors or a committee thereof or
discontinuing the direct reporting to the CEO by each of the senior executives
responsible for finance, legal, acquisition and operations or (B) if the
Executive is not the CEO, discontinuing the Executive reporting directly to the
CEO or (C) if the Executive is the Chief Accounting Officer, discontinuing the
Executive’s reporting directly to the Chief Financial Officer or to the Chief
Executive Officer;

- 3 -



--------------------------------------------------------------------------------



 



(ii) if the Executive is a member of the Board of Directors, the failure of the
REIT or its affiliates to nominate the Executive as a Director of the REIT;
(iii) a requirement that the Executive work principally from a location outside
the 50 mile radius from the REIT’s address, except for required travel on the
REIT’s business to the extent substantially consistent with the Executive’s
business travel obligations on the date hereof; (iv) failure to pay the
Executive any compensation, benefits or to honor any indemnification agreement
to which the Executive is entitled within 30 days of the date due; or (v) the
occurrence of any of the following events or conditions in the year immediately
following a Change in Control: (A) a reduction in the Executive’s annual base
salary or annual bonus opportunity as in effect immediately prior to the Change
in Control; (B) the failure of the REIT to obtain an agreement, reasonably
satisfactory to the Executive, from any successor or assign of the REIT to
assume and agree to adopt this Agreement for a period of at least two years from
the Change in Control.
          (g) Restricted Period. The “Restricted Period” shall mean, the
Executive’s employment with the REIT, which period may be extended for an
additional period of 12 months if the Executive is entitled to, and receives,
the Cash Severance specified under Section 3(b)(2) hereof.
          (h) Retirement. As used in this Agreement, “Retirement” shall mean a
retirement by the Executive if the Executive has been designated as an eligible
retiree by the Board of Directors, in the Board’s sole discretion.
     3. Effect of Termination
          (a) Any Termination. If the Executive’s employment with the REIT
terminates for any reason, the Executive shall be entitled to any Accrued
Salary. The Executive shall have no rights or claims against the DiamondRock
Group except to receive the payments and benefits described in this Section 3.
The REIT shall have no further obligations to Executive except as otherwise
expressly provided under this Agreement, provided any such termination shall not
adversely affect or alter Executive’s rights under any employee benefit plan of
the REIT in which Executive, at the Date of Termination, has a vested interest,
unless otherwise provided in such employee benefit plan or any agreement or
other instrument attendant thereto.
     None of the benefits described in this Section 3 (other than Accrued
Salary) will be payable unless the Executive has signed a general release which
has become irrevocable, satisfactory to the REIT in the reasonable exercise of
its discretion, releasing the DiamondRock Group, its affiliates including the
REIT, and their officers, directors and employees, from any and all claims or
potential claims arising from or related to the Executive’s employment or
termination of employment. In addition, the benefits described in this Section 3
(other than Accrued Salary) are conditioned upon the Executive’s ongoing
compliance with his/her restrictions, covenants and promises under Sections 4,
5, 6 and 7 below (as applicable).
          (b) Termination by the REIT without Cause or by Executive for Good
Reason. If the REIT terminates the Executive’s employment without Cause, or the
Executive terminates his employment for Good Reason so as to constitute, in
either case, a separation from service for purposes of Code Section 409A, then
in addition to the benefits under Section 3(a) above, the Executive shall be
entitled to receive the following:

- 4 -



--------------------------------------------------------------------------------



 



  (i)   a pro-rata bonus for the fiscal year determined through the Date of
Termination and calculated based on the target bonus for such fiscal year to be
paid within 90 days after the Date of Termination;     (ii)   an amount equal to
(A) two times (B) the sum of (I) the Executive’s base salary in effect
immediately prior to the Date of Termination, and (II) the Executive’s target
annual bonus (collectively, the “Cash Severance”) to be paid within 90 days
after the date of Termination;     (iii)   continued payment by the REIT for
health insurance coverage for the Executive and the Executive’s spouse and
dependents for 18 months, consistent with COBRA following the Date of
Termination to the same extent that the REIT paid for such coverage immediately
prior to the termination of the Executive’s employment and subject to the
eligibility requirements and other terms and conditions of such insurance
coverage, provided that if any such insurance coverage shall become unavailable
and/or the REIT’s insurer refuses to continue coverage during the 18 month
period, the REIT thereafter shall be obliged only to pay monthly to the
Executive an amount which, after reduction for applicable income and employment
taxes, is equal to the monthly COBRA premium for such insurance for the
remainder of such severance period.     (iv)   vesting as of the Date of
Termination of 100% of all unvested time-based restricted stock awards, to the
extent permitted by law. The treatment of equity compensation awards that are
not time based vesting (such as restricted stock which vests based on one or
more performance metrics) granted after the effective date of this agreement
will be specified in the individual grant agreements and/or the applicable plans
covering such awards.

          (c) Termination In the Event of Death or Disability. If the
Executive’s employment terminates because of the Executive’s death or
Disability, then in addition to the benefits under Section 3(a) above, the
Executive (or his estate or other legal representatives, as the case may be)
shall be entitled to receive:

  (i)   a pro-rata bonus, payable within 90 days after the Date of Termination,
for the fiscal year determined through the Date of Termination and calculated
based on the target bonus for such fiscal year;     (ii)   continued payment by
the REIT for health insurance coverage for the Executive and the Executive’s
spouse and dependents for 18 months, consistent with COBRA, following the Date
of Termination to the same extent that the REIT paid for such

- 5 -



--------------------------------------------------------------------------------



 



      coverage immediately prior to the termination of the Executive’s
employment and subject to the eligibility requirements and other terms and
conditions of such insurance coverage, provided that if any such insurance
coverage shall become unavailable and/or the REIT’s insurer refuses to continue
coverage during the 18 month period, the REIT thereafter shall be obliged only
to pay monthly to the Executive an amount which, after reduction for applicable
income and employment taxes, is equal to the monthly COBRA premium for such
insurance for the remainder of such severance period.     (iii)   vesting as of
the Date of Termination of 100% of all unvested time-based restricted stock
awards, to the extent permitted by law. The treatment of equity compensation
awards that are not time based vesting (such as restricted stock which vests
based on one or more performance metrics) granted after the effective date of
this agreement will be specified in the individual grant agreements and/or the
applicable plans covering such awards.

          (d) Termination In the Event of Retirement. If the Executive’s
employment terminates because of his Retirement, then in addition to the
benefits under Section 3(a) above, the Executive shall be entitled to receive
the following:

  (i)   a pro-rata bonus, payable within 90 days after the date of termination,
for the fiscal year determined through the Date of Termination and calculated
based on the target bonus for such fiscal year; and     (ii)   notwithstanding
the Retirement by the Executive, all unvested time-based restricted stock awards
shall continue to vest at the times and on the terms as set forth in the
relevant restricted stock award agreements as if the Executive remained
continuously employed by the REIT from the Date of Termination through each such
vesting date. The treatment of non-time-based equity compensation awards (such
as restricted stock which vests based on one or more performance metrics)
granted after the effective date of this agreement will be specified in
individual grant agreements and/or the applicable plans covering such awards.

          (e) In the event the Executive’s termination of employment occurs in
connection with or following a Change in Control, and in the event that any
payment made pursuant to Section 3 hereof or any insurance benefits, accelerated
vesting, pro-rated bonus or other benefit payable to the Executive under this
Agreement or otherwise (the “Severance Payments”), are subject to the excise tax
imposed by Section 4999 (as it may be amended or replaced) of the Internal
Revenue Code of 1986, as amended (the “Excise Tax”); then

- 6 -



--------------------------------------------------------------------------------



 



  (i)   If the reduction of the Severance Payments to the maximum amount that
could be paid to the Executive without giving rise to the Excise Tax (the “Safe
Harbor Cap”) would provide the Executive with a greater after tax benefit than
if such amounts were not reduced, then the amounts payable to the Executive
under this Agreement shall be reduced (but not below zero) to the Safe Harbor
Cap. The reduction of the amounts payable hereunder, if applicable, shall be
made by reducing first the payments of cash orginating under Section 3 (a)-3(d)
hereof, and then by reducing other payments to the extent permitted by any
applicable plan and/or agreement.     (ii)   If the reduction for the Severance
Payments to the Safe Harbor Cap would not result in a greater after tax result
to the Executive, no amounts payable under this agreement shall be reduced
pursuant to this provision.     (iii)   The determination of whether the Excise
Tax is payable and the amount thereof shall be made in writing in good faith by
a nationally recognized independent certified public accounting firm selected by
the REIT and approved by the Executive, such approval not to be unreasonably
withheld (the “Accounting Firm”). For purposes of making the calculations
required by this Section 3(e), to the extent not otherwise specified herein,
reasonable assumptions and approximations may be made with respect to applicable
taxes and reasonable, good faith interpretations of the Code may be relied upon.
The REIT and the Executive shall furnish such information and documents as may
be reasonably requested in connection with the performance of the calculations
under this Section 3(e). The REIT shall bear all costs incurred in connection
with the performance of the calculations contemplated by this Section 3(e).

- 7 -



--------------------------------------------------------------------------------



 



     4. Non-Disparagement
     The Executive agrees that he/she will not, whether during or after the
Executive’s employment with the REIT, make any statement, orally or in writing,
regardless of whether such statement is truthful, nor take any action, that
(a) in any way could disparage the DiamondRock Group or any officers,
executives, directors, partners, managers, members, principals, employees,
representatives, or agents of the DiamondRock Group, or which foreseeably could
or reasonably could be expected to harm the reputation or goodwill of any of
those persons or entities, or (b) in any way, directly or indirectly, could
knowingly cause, encourage or condone the making of such statements or the
taking of such actions by anyone else.
     5. Non-Competition
          (a) Non-Competition. Subject to Section 5(b) hereof, the Executive
agrees that during the Restricted Period the Executive shall not, without the
prior express written consent of the REIT, directly or indirectly, anywhere in
the United States, own an interest in, join, operate, control or participate in,
or be connected as an owner, officer, executive, employee, partner, member,
manager, shareholder, or principal of or with, any lodging-oriented real estate
investment company. Notwithstanding the foregoing, the Executive may own up to
one percent (1%) of the outstanding stock of a real estate investment company.
The restrictions of this Section 5(a) shall not apply if the Executive’s
employment with the REIT is terminated without cause by the Company or the
Executive effective during the 12 month period immediately following a Change in
Control.
          (b) Board’s Discretion. Notwithstanding anything contained herein, the
Board of Directors retains the right, in its sole discretion, to shorten or
eliminate the post-employment Restricted Period for any Executive.
     6. Non-Solicitation of Employees. The Executive agrees that while he/she is
employed as an employee of the REIT and for a period of 12 months after the
termination of the Employee’s employment with the REIT for whatever reason, the
Employee shall not, without the express written consent of the REIT, hire,
solicit, recruit, induce or procure (or assist or encourage any other person or
entity to hire, solicit, recruit, induce or procure), directly or indirectly or
on behalf of himself or any other person or entity, any officer, executive,
director, partner, principal, member, or non-clerical employee of the
DiamondRock Group or any person who was an officer, executive, director,
partner, principal, member, or non-clerical employee of the DiamondRock Group at
any time during the final year of the Executive’s employment with the REIT, to
work for the Executive or any person or entity with which the Executive is or
intends to be affiliated or otherwise directly or indirectly encourage any such
person to terminate his or her employment or other relationship with the
DiamondRock Group without the prior express written consent of the REIT.
Notwithstanding anything contained herein, the foregoing shall not restrain the
Executive from hiring, soliciting, recruiting, inducing or procuring any person
to work for the Executive or any person or entity with which the Executive is or
intends to be affiliated if such person was either terminated by the REIT or
such person resigned for Good Reason. In addition, the Board of Directors
retains the right, in its sole discretion, to release any Executive from its
obligations under this Section.

- 8 -



--------------------------------------------------------------------------------



 



     7. Injunctive Relief. The Executive understands that the restrictions
contained in Section 4, 5 and 6 of this Agreement are intended to protect the
REIT’s interests in its proprietary information, goodwill, and its employee and
investor relationships, and agrees that such restrictions (and the scope and
duration thereof) are necessary, reasonable and appropriate for this purpose.
The Executive acknowledges and agrees that it would be difficult to measure any
damages caused to the REIT which might result from any breach by the Executive
of his promises and obligations under Sections 4, 5 and/or 6, that the REIT
would be irreparably harmed by such breach, and that, in any event, money
damages would be an inadequate remedy for any such breach. Therefore, the
Executive agrees and consents that the REIT shall be entitled to an injunction
or other appropriate equitable relief (in addition to all other remedies it may
have for damages or otherwise) to restrain any such breach or threatened breach
without showing or proving any actual damage to the REIT; and the REIT shall be
entitled to an award of its attorneys fees and costs incurred in enforcing the
Executive’s obligations under Sections 4, 5 and/or 6.
     8. Miscellaneous
          (a) 409A. Notwithstanding anything to the contrary, if the Executive
is a “key employee” (as defined in Section 416(i) of the Code without regard to
paragraph (5) thereof) and any of the REIT’s stock is publicly traded on an
established securities market or otherwise, to the extent necessary to avoid any
penalties under Section 409A of the Code, any payment hereunder may not be made
before the date that is six months after the date of separation from service.
          (b) Tax Withholding. All payments made by the REIT under this
Agreement shall be net of any tax or other amounts required to be withheld by
the REIT under applicable law.
          (c) No Mitigation. The REIT agrees that, if the Executive’s employment
by the REIT is terminated during the term of this Agreement, the Executive is
not required to seek other employment or to attempt in any way to reduce any
amounts payable to the Executive by the REIT pursuant to Section 3 hereof.
Further, the amount of any payment provided for in this Agreement shall not be
reduced by any compensation earned by the Executive as the result of employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by the Executive to the REIT or otherwise.
          (d) No Offset. The REIT’s obligation to make the payments provided for
in this Agreement and otherwise perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the REIT, the Operating
Partnership or any of their subsidiaries may have against the Executive or
others unless such set-off, counterclaim, recoupment, defense, or other right
arises from the Executive engaging in conduct which constitutes a material
breach of a fiduciary duty or duty of loyalty, including without limitation,
misappropriation of funds or property of the Operating Partnership and their
subsidiaries.
          (e) Litigation and Regulatory Cooperation. During and after
Executive’s employment, Executive shall reasonably cooperate with the REIT in
the defense or prosecution

- 9 -



--------------------------------------------------------------------------------



 



of any claims or actions now in existence or which may be brought in the future
against or on behalf of the REIT which relate to events or occurrences that
transpired while Executive was employed by the REIT; provided, however, that
such cooperation shall not materially and adversely affect Executive or expose
Executive to an increased probability of civil or criminal litigation.
Executive’s cooperation in connection with such claims or actions shall include,
but not be limited to, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of the REIT at mutually
convenient times. During and after Executive’s employment, Executive also shall
cooperate fully with the REIT in connection with any investigation or review of
any federal, state or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while Executive was
employed by the REIT. The REIT shall also provide Executive with compensation on
an hourly basis (to be derived from the sum of his Base Salary and average
annual incentive compensation) for requested litigation and regulatory
cooperation that occurs after his termination of employment, and reimburse
Executive for all costs and expenses incurred in connection with his performance
under this Section 8(e), including, but not limited to, reasonable attorneys’
fees and costs.
          (f) Notices. All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective (i) upon personal delivery,
(ii) upon deposit with the United States Postal Service, by registered or
certified mail, postage prepaid, or (iii) in the case of facsimile transmission
or delivery by nationally recognized overnight delivery service, when received,
addressed as follows:

  (i)   If to the REIT, to:         DiamondRock Hospitality Company
6903 Rockledge Drive, Suite 800
Bethesda, MD 20817
Facsimile: (240) 744-1199
Attn: 1) Lead Director; 2) Chairman of the Board and 3) Chairman of the
Compensation Committee     (ii)   If to the Executive, to:

or to such other address or addresses as either party shall designate to the
other in writing from time to time by like notice.
          (g) Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the plural,
and vice versa.
          (h) Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter of this Agreement,
including without limitation the employment agreement dated as of
                    . For the avoidance of doubt, such employment agreement is
hereby terminated and the Executive hereby waives any rights that he may have
under such agreement.

- 10 -



--------------------------------------------------------------------------------



 



          (i) Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the REIT and the Executive.
          (j) Governing Law and Forum. This Agreement shall be construed,
interpreted and enforced in accordance with the laws of the State of Maryland,
without regard to its conflicts of laws principles, by a court of competent
jurisdiction located within the State of Maryland.
          (k) Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any entity with which or into which the REIT may be merged or
which may succeed to its assets or business or any entity to which the REIT may
assign its rights and obligations under this Agreement; provided, however, that
the obligations of the Executive are personal and shall not be assigned or
delegated by him.
          (l) Waiver. No delays or omission by the REIT or the Executive in
exercising any right under this Agreement shall operate as a waiver of that or
any other right. A waiver or consent given by the REIT or the Executive on any
one occasion shall be effective only in that instance and shall not be construed
as a bar or waiver of any right on any other occasion.
          (m) Captions. The captions appearing in this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
          (n) Severability. In case any provision of this Agreement shall be
held by a court or arbitrator with jurisdiction over the parties to this
Agreement to be invalid, illegal or otherwise unenforceable, such provision
shall be restated to reflect as nearly as possible the original intentions of
the parties in accordance with applicable law, and the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby. In the event that any portion or provision of this Agreement
(including, without limitation, any portion or provision of Sections 4, 5,
and/or 6) is determined by a court or arbitrator of competent jurisdiction to be
invalid, illegal or otherwise unenforceable by reason of excessive scope as to
geographic, temporal or functional coverage, such provision will be reformed and
deemed to extend only over the maximum geographic, temporal and functional scope
as to which it may be enforceable and shall be enforced by said court or
arbitrator accordingly.
          (o) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

- 11 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

                  DIAMONDROCK HOSPITALITY COMPANY    
 
           
 
  By:        
 
     
 
   
 
                EXECUTIVE    
 
                     

- 12 -